 
           Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT FOR THE 
                                    DISTRICT OF COLUMBIA 
                                               
MEHO LIZDE,                                      
                                                 
  5443 West Beckton Court                         Case No. 1:18-cv-2597 
  Salt Lake City, UT 84120 
 
v. 
 
UNITED STATES DEPARTMENT OF  
HOMELAND SECURITY, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
UNITED STATES CITIZENSHIP AND 
IMMIGRATION SERVICES, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
 
UNITED STATES DEPARTMENT OF 
STATE, 
 
Serve: Executive Office 
       Office of the Legal Adviser 
       Suite 5.600 
       600 19th St. NW 
       Washington, DC 20522 
                                               
KIRSTJEN NIELSEN, Secretary of the 
Department of Homeland Security, 
 
Serve: Office of the General Counsel 
       Department of Homeland Security 
       Mail Stop 3650 
       Washington, D.C. 20528 
 
and; 
 

 
                Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 2 of 9



 
L. FRANCIS CISSNA, Director of the United 
States Citizenship and Immigration Services, 
 
Serve: U.S. Citizenship & Immigration 
       Services 
       425 I. Street, N.W., Room 6100 
       Washington, D.C. 20536 
                                                          
    Defendants.            
 

    COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ 
     REFUSAL TO ADJUDICATE PLAINTIFF’S APPLICATION TO ADJUST STATUS 

         COMES  NOW  Plaintiff  Meho  Lizde  to  respectfully  request  a  hearing  before  this  Honorable 

Court  to  make  a  determination  on  Plaintiff’s  application  to  adjust  status,  or  alternatively  requesting 

that  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  adjudicate  Plaintiff’s 

long-delayed application to adjust status.  

                                                   PARTIES 


     1. Plaintiff Meho Lizde (“Mr. Lizde”) is a citizen of Bosnia.   

     2. Mr.  Lizde  is  a  law-abiding,  long-time  resident  of  the  United  States  who  was  granted  refugee 

status and admitted to the United States in approximately July of 2000. 

     3. Mr. Lizde resides in Salt Lake City, Utah and within this judicial district.  

     4. On  June  3,  2010,  Mr.  Lizde  filed  an  application  to  adjust  status to that of a lawful permanent 

resident. 

     5. Mr.  Lizde  successfully  completed  his  biometrics  approximately  one  month  after  filing  his 

application. 

     6. Since then, the Defendants have taken no action on the pending adjustment application.  




                                                         2 
               Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 3 of 9



    7. Since  Mr.  Lizde  filed  his  application  to  adjust  status  to  that  of  lawful  permanent  resident,  he 

has completed multiple service requests and status inquiries.  

    8. In  April  of  2018,  Mr.  Lizde  received  a  communication  from  USCIS  stating  that  he  would 

receive  communication  or  a  decision  on his application within 60 days. Since that time, no decision or 

communication has been made despite the fact that more than six months have passed. 

    9. USCIS  has  refused  to  adjudicate  Mr.  Lizde’s  application  in  accordance  with  applicable  legal 

criteria.  Instead,  USCIS  has  applied  different  rules  under  a  policy  known  as  the  Controlled 

Application  Review  and  Resolution  Program  (“CARRP”),  which  has  resulted  in  the  agency refusing 

to adjudicate Mr. Lizde’s application. 

    10. Plaintiff  brings  this  action  to  compel  the  USCIS  to  finally  -  after  ​eight  ​years  of  waiting  - 

adjudicate his pending applications as required by law.  

    11. Defendant  Department  of  Homeland  Security  (hereinafter  sometimes  referred  to  as  “the 

DHS”)  is  the  agency  of  the  United  States  that  is  responsible  for  implementing  the  petition  for  alien 

relative provisions of the law and assisting the DOS with background and security checks. 

    12. Defendant  United  States  Citizenship  and  Immigration  Services  (hereinafter  sometimes 

referred to as “the USCIS”) is the component of the DHS that is responsible for processing adjustment 

of status applications. 

    13. Defendant Kirstjen Nielsen, the Secretary of the DHS, is the highest ranking official within the 

DHS.  Nielsen,  by  and  through  her  agency  for  the  DHS,  is  responsible for the implementation of the 

Immigration  and  Nationality  Act  (hereinafter  sometimes  referred  to  as  “the  INA”),  and  for  ensuring 

compliance  with  applicable  federal  law,  including  the  Administrative  Procedures  Act  (hereinafter 

sometimes  referred  to  as  “the  APA”).  Nielsen  is  sued  in  her  official  capacity  as  an  agent  of  the 



                                                          3 
                  Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 4 of 9



government of the United States. 

    14. Defendant  L.  Francis  Cissna,  Director  of  the  USCIS,  is  the highest ranking official within the 

USCIS.  Cissna  is  responsible  for  the  implantation  of  the  INA  and  for  ensuring  compliance  with  all 

applicable  federal  laws,  including  the  APA.  Cissna  is  sued  in  his  official  capacity  as  an  agent  of  the 

government of the United States.  

                                            JURISDICTION AND VENUE 

    15. This  Honorable  Court  has  federal  question  jurisdiction  over  this  cause pursuant to 28 U.S.C. 

§  1331,  as  it  raises  claims  under  the  Constitution  of  the  United  States,  the  INA,  8  U.S.C.  §  1101  et 

seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with the Mandamus Act, ​28 USC §​ ​1361​. 

    16. Venue  is  proper  pursuant  to 28 U.S.C. § 1391(e)(1) because (1) Defendants are agencies of the 

United  States  or  officers  or  employees  thereof  acting  in  their  official  capacity  or  under  color  of  legal 

authority;  (2)  no  real  property  is  involved  in  this  action,  and;  (3)  the  Defendants  all  maintain  offices 

within this district. 

    17. This  Honorable  Court  is  competent  to  adjudicate  this  case,  notwithstanding  the  doctrine  of 

consular  non-reviewability,  ​see  United  States  ex  rel.  Knauff  v.  Shaughnessy​,  338  U.S.  537  (1950), 

because  Defendants  have  not  made  any  decision  in  regard  to  Mr.  Lizde’s  adjustment  of  status 

application.   


                                  FIRST CLAIM FOR RELIEF 
                  (Agency Action Unlawfully Withheld and Unreasonably Delayed) 

    For their first claim for relief against all Defendants, Plaintiff alleges and state as follows: 

    18. Plaintiff realleges and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 



                                                           4 
               Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 5 of 9



    19. The  APA  requires  that  “[w]ith  due  regard  for  the  convenience  and  necessity  of  the  parties or 

their  representatives  and  within  a  reasonable  time,  each  agency  shall  proceed  to  conclude  a  matter 

presented  to  it.”  5  U.S.C.  §  555(b).  Section  555(b)  creates  a  non-discretionary  duty  to  conclude 

agency  matters.  ​Litton  Microwave  Cooking  Prods.  v.  NLRB​,  949  F.2d  249,  253  (8th  Cir.  1991).  A 

violation of this duty is a sufficient basis for mandamus relief. 

    20. The  APA  permits  this  Honorable  Court  to  “compel  agency  action  unlawfully  withheld  or 

unreasonably delayed.” 5 U.S.C. § 706(1). 

    21. The  DOS  Consular  Electronic  Application  Center  claims  that  Mr.  Lizde’s  adjustment  of 

status application is currently undergoing “administrative processing.” 

    22. The  DOS  regularly  works  with  the  DHS  when  carrying  out  background  and  security 

investigations that are delayed by administrative processing.   

    23. The  DHS  has  a  policy,  known  as  the  “Controlled  Application  Review  and  Resolution 

Program”  (hereinafter  sometimes  referred  to  as  “the  CARRP”)  that  intentionally  delays  the 

applications of adherents of Islam due to security concerns. 

    24. On  information  and  belief,  Plaintiff  alleges  that  the  Defendants  are  intentionally  delaying  a 

response  to  the  DOS  in  regard  to  his  adjustment  of  status  application  pursuant  to  the  CARRP 

program. Plaintiff alleges that this delay is due to him being from a predominantly Muslim country. 

    25. Upon  information  and  belief,  Plaintiff  alleges  that  the  DOS  is  and  has  been  complicit  in  the 

delay in processing his adjustment of status application. 

    26. Since  2008,  the  Defendants  have  used  CARRP—an  internal  policy  that  has  neither  been 

approved  by  Congress  nor  subjected  to  public  notice  and  comment—to  investigate  and  adjudicate 

applications  deemed  to  present potential “national security concerns.” CARRP prohibits USCIS field 



                                                        5 
                Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 6 of 9



officers  from  approving  an  application  with  a  potential  “national  security  concern,”  instead directing 

officers to deny the application or delay adjudication—often indefinitely—in violation of the INA. 

    27. CARRP’s  definition  of  “national  security  concern”  is  far  more  expansive  than  the 

security-related  ineligibility  criteria  for  immigration  applications  set  forth  by  Congress  in  the  INA. 

Rather,  CARRP  identifies  “national  security  concerns”  based  on  deeply-flawed  and  expansive 

government  watchlists,  and  other  vague  and  overbroad  criteria  that  bear  little,  if  any,  relation  to  the 

security-related  statutory  ineligibility criteria. The CARRP definition casts a net so wide that it brands 

innocent,  law-abiding  residents,  like  Plaintiff—none  of  whom  pose  a  security  threat—as  “national 

security  concerns”  on  account  of  innocuous  activity  and  associations,  and  characteristics  such  as 

national origin.  

    28. Although  the  total  number  of  people  subject  to  CARRP  is  not  known,  USCIS  data  reveals 

that  between  FY2008  and  FY2012,  more  than  19,000  people  from  twenty-one  Muslim-majority 

countries or regions were subjected to CARRP. 

    29. Plaintiff  alleges  that  his  application  has  been  in  administrative processing beyond a reasonable 

time period for completing administrative processing of his adjustment of status application.  

    30. The  combined  delay  and  failure  to  act  on  Mr.  Lizde’s  adjustment  of  status  application  is 

attributable  to  the  failure  of  Defendants  to  adhere  to  their  legal  duty  to  avoid  unreasonable  delays 

under the INA and the applicable rules and regulations. 

    31. There are no alternative adequate or reasonable forms of relief available to Plaintiff. 

    32. Plaintiff  has  exhausted  all administrative remedies available to him in pursuit of a resolution of 

this  matter,  including  repeatedly  requesting  the  processing  of  his  case  with  the  USCIS,  the  State 

Department and the National Visa Center. 

                                      SECOND CLAIM FOR RELIEF 

                                                          6 
                Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 7 of 9



                               (Violation of Right to Due Process of Law) 

    For their second claim for relief against all Defendants, Plaintiff alleges and states as follows: 

    33. Plaintiff realleges and incorporate by reference the foregoing paragraphs as though fully set out 

herein. 

    34. The  right  to  fundamental  fairness  in  administrative  adjudication  is  protected  by  the  Due 

Process  Clause  of  the  Fifth  Amendment  to  the  United  States Constitution.  Plaintiff may seek redress 

in  this  Court  for  Defendants’  combined  failures  to  provide  a  reasonable  and  just  framework  of 

adjudication in accordance with applicable law. 

    35. The  combined  delay  and  failure  to  act  by  Defendants  has  violated  the  due  process  rights  of 

Plaintiff. 

    36. The  combined  delay  and  failure  to  act  by  Defendants  has  irrevocably  harmed Plaintiff in that 

he  has  been  denied  the  opportunity  to  apply  for  citizenship,  he  has  not  been  able  to  claim  lawful 

permanent  resident  status,  he  has  not  been  able  to  sponsor  family  members  for  residence  in  the  U.S. 

and in various other ways. 

                                              REQUEST FOR RELIEF 

           WHEREFORE, Plaintiff, Meho Lizde requests the following relief: 

    1. That this Honorable Court assume jurisdiction over this action; 

    2. Enter  a  judgment  declaring  that  (a)  CARRP  violates  the  INA  and  its  implementing 

regulations;  Article  1,  Section  8,  Clause  4  of  the United States Constitution; the Fifth Amendment to 

the  United  States  Constitution;  and  the  APA;  and  (b)  Defendants  violated  the  APA  by  adopting 

CARRP  without  promulgating  a  rule  and  following  the  process  for  notice  and  comment  by  the 

public; 



                                                         7 
                Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 8 of 9



    3. Enjoin  Defendants,  their subordinates, agents, employees, and all others acting in concert with 

them  from  applying  CARRP  to  the  processing  and  adjudication  of  Plaintiff’  immigration  benefit 

application; 

    4. Order  Defendants  to  rescind  CARRP  because  they  failed  to follow the process for notice and 

comment by the public; 

    5. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  promptly 

complete all processing of Mr. Lizde’s application to adjust status within sixty days;  

    6. That  this  Honorable  Court  take  jurisdiction  of  this  matter  and  adjudicate  Mr.  Lizde’s 

application to adjust status pursuant to this Court’s declaratory judgment authority;  

    7.   That  this  Honorable  Court  issue  a  writ of mandamus compelling Defendants to issue a green 

card to Mr. Lizde; 

    8. That  this  Honorable  Court  issue  a  writ  of  mandamus  compelling  Defendants  to  explain  to 

Plaintiff  the  cause  and  nature  of  the  delay  and  inform  Plaintiff  of  any  action  they  may  take  to 

accelerate processing of the application to adjust status;  

    9. Attorney’s  fees,  legal  interests,  and  costs  expended  herein,  pursuant  to  the  Equal  Access  to 

Justice Act, 28 U.S.C. § 2412; 

    10. Such other and further relief as this Honorable Court may deem just and proper. 

     


                                                                         RESPECTFULLY SUBMITTED 
                                                                           this 10th day of November, 2018 


                                                                                 /s/ James O. Hacking, III 
                                                                                       James O. Hacking, III 
                                                                               Hacking Law Practice, LLC 
                                                                           10900 Manchester Rd., Suite 203 
                                                                                      Kirkwood, MO 63122 
                                                       8 
    Case 1:18-cv-02597 Document 1 Filed 11/10/18 Page 9 of 9



                                                           (O) 314.961.8200 
                                                            (F) 314.961.8201 
                                            (E) ​jim@hackinglawpractice.com  
                                                                             
                                          ATTORNEYS FOR PLAINTIFF 
 




                               9 
